Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10, 12-15, 24-26, & 31-36 are allowable. The restriction requirement between inventions as set forth in the Office action mailed on 10 June 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10 June 2021 is partially withdrawn.  
Claims 18-23, directed to a method of using a gardening system, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rong “Sarah” Zhang on 8 June 2022.

The application has been amended as follows: 
In Claim 18, lines 6-7, “and arranging” has been replaced with --to arrange--.
In Claim 19, line 2, “spoil” has been replaced with --soil--.
Claim 24 has been replaced with --24. The gardening system of claim 10, wherein the planter further comprises an upper portion and a lower portion; 
wherein the lower portion is configured to nest within the upper portion in the compact configuration; and
wherein the lower portion further comprises a top edge structure, the top edge structure of the lower portion is configured to hang from a bottom edge structure of the upper portion in the expanded configuration.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the combination of recited features required for the gardening system, specifically requiring at least two support frame structures and a planter. 
More specifically, for claims 10 & 18, when the support frame is in the compact configuration, the first frame structure is nested within the second frame structure, and the planter is nested within the first frame structure in an inverted or upside-down direction opposite to the upright direction. This convertible nesting to expanding structure cannot be found in the pertinent art in combination with the other claimed elements.
More specifically, for claim 32, the planter further comprises an upper portion including the top edge structure, and a lower portion releasably coupled to the upper portion, with the upper portion defining a greater perimeter than the perimeter of the lower portion. The concept of the planter having two portions cannot be found in the pertinent art in combination with the other claimed elements.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643